Citation Nr: 1146693	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an upper back disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a left thigh disorder.

4.  Entitlement to service connection for a headache disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for gastroenteritis.

7.  Entitlement to a compensable disability rating for a right thigh scar.

8.  Entitlement to a disability rating in excess of 10 percent for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

In August 2011, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

The issue of entitlement to service connection for a lumbar spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an upper back disability, service connection for headaches, and a disability rating in excess of 10 percent for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed left ankle disorder.

2.  The Veteran does not have a currently diagnosed left thigh disorder.

3.  The Veteran's currently diagnosed hypertension has not been connected to any event from his active service by competent, credible evidence.

4.  The Veteran's currently diagnosed gastroenteritis has not been connected to any event from his active service by competent, credible evidence.

5.  The Veteran's right thigh scar measures 6 centimeters (cm) by 1 cm, is superficial, does not adhere to the underlying tissue, is not depressed or elevated, and does not cause a limitation of motion.


CONCLUSIONS OF LAW

1.  A left ankle disorder was neither incurred in nor aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A left thigh disorder was neither incurred in nor aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Hypertension was neither incurred in nor aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  Gastroenteritis was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for a compensable disability rating for a right thigh scar have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7804, 7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in May 2007 and February 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  As these letters were sent prior to the September 2007 and April 2010 initial adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records have been obtained.  Post-service treatment records and pertinent VA examinations have been obtained or conducted.  The Veteran has not identified any outstanding pertinent evidence, to include medical records, which could be obtained to substantiate the claims.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. At 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. At 83.

The Veteran was not afforded a VA examination in connection with his current claim for service connection for a left thigh disorder.  However, as discussed below, there is no competent and credible evidence that suggests a link between any claimed current left thigh symptoms and the Veteran's active duty service.  There is no medical evidence that any such symptoms may be related to service, and the Veteran has not alluded to the existence of any such evidence.  The service treatment records are completely negative for any signs, symptoms, or diagnoses of a left thigh disorder.  The Veteran has sought medical treatment for numerous maladies since his active service, and these records are negative for any signs, symptoms, or diagnoses of a left thigh disorder.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. At 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Service Connection Claims

A.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

B.  Left Ankle and Left Thigh Disorders

A service treatment record from September 1975 reflects that the Veteran sprained his left ankle.  Another treatment record from April 1976 indicates that the Veteran was involved in a motor vehicle accident after which he was treated for lacerations and abrasions.  An April 1976 letter from L.D.C., M.D., reflects that in the accident, the Veteran received a moderately severe laceration of his scalp and a somewhat more severe lacerated wound of his right thigh.  Dr. C. also wrote that the Veteran had multiple abrasions that were of minor significance, and there was no evidence of bone injury.  The February 1977 separation examination report shows that the Veteran had normal lower extremities.  The Veteran marked on his February 1977 Report of Medical History that while he experienced cramps in his legs, he did not have any broken bones, arthritis, joint deformities, or lameness.

VA and private treatment records from 1997 through the present are negative for any signs, symptoms, or diagnoses of a left ankle or left thigh disorder.

On VA examination in January 2008, the examiner noted that the Veteran had no left ankle complaints.  The examiner quoted the Veteran as saying "My left ankle does not bother me."  The examiner found no evidence of treatment for the left ankle.  After performing an objective examination, the examiner wrote that there were no left ankle complaints; the examination yielded normal results.

During the Veteran's July 2011 Board hearing, he reiterated that he was involved in an automobile accident when he was on active duty.  He said that he currently used an ankle brace when he experienced ankle flares.  He recalled being treated for a left thigh disorder while on active duty after his car accident.  He said that he currently limped and experienced numbness and tingling in his thigh.

Concerning the claims for service connection for a left ankle and left thigh disorder, the Board finds that the present claims for service connection must fail, as there is no competent and credible medical evidence of a current disability for which service connection can be granted.

Although the Veteran has complained of painful joints, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. Nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has an actual disability of the left ankle or left thigh underlying his complaints of pain.

Although the Veteran is competent to report experiencing pain, the Board finds that his statements are outweighed by the medical evidence of record.  The Veteran was afforded a VA examination in January 2008, and the examiner found no evidence of a current left ankle disability.  The examiner noted the Veteran's history of a left ankle sprain while on active duty, but he found no current evidence of a current disability.  The Board finds the January 2008 VA examination report to be competent, credible evidence that the Veteran does not have an actual disability of the left ankle, as this examination was performed by an objective medical professional and included the necessary tests and observations.  The examiner was impartially reporting the results of medical testing.  The Veteran has had no medical training and is thus not competent to provide a medical diagnosis.

As discussed above, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a left thigh disorder.  However, the only evidence that gives any indication that the Veteran had an in-service left thigh injury and/or a current left thigh disorder comes from the Veteran himself.  Contrary to the Veteran's present assertions, the in-service medical records clearly show that the Veteran injured his right thigh in his in-service automobile accident-not his left thigh (see April 1976 letter from Dr. C.).  Additionally, although the Veteran claims that he has suffered from left thigh symptoms dating from his in-service automobile accident, none of the medical evidence reflects that he has ever sought treatment for his left thigh.  Private and VA medical records from 1997 through the present detail the Veteran's treatment for a myriad of medical disorders.  If the Veteran indeed suffered from left thigh symptoms, it is reasonable to conclude that he would have reported experiencing left thigh symptoms at some point as he sought treatment for numerous other disabilities.  The Board finds that the objective medical evidence of record outweighs the Veteran's contentions that he has a current left thigh disorder related to his active duty service.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for left ankle and left thigh disorders must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

C.  Hypertension and Gastroenteritis

Service treatment records show that in November 1976, he was treated for gastroenteritis.  The Veteran's February 1977 separation examination report reflects that he had a normal vascular system and a normal genitourinary system.  His blood pressure was noted to be 142/90.  On his February 1977 Report of Medical History, the Veteran marked that he did not have high blood pressure or frequent indigestion.  However, he indicated that he experienced stomach trouble.

Post-service, the Veteran's medical records reflect the following blood pressure readings:  in April 1997, 140/92; in November 1997, 148/88; in May 1998, 132/81; in December 1998, 140/90; in May 1999, 135/78, 128/74; in June 1999, 122/76; in September 1999, 120/82; in December 1999, 130/70, 122/76; in July 2000, 123/77, 162/64; in August 2000, 110/58; in September 2000, 118/60; in January 2001, 148/86, 158/82; in February 2001, 132/69; in April 2001, 132/69; in July 2001, 124/98; in August 2001, 102/62.

A private treatment record from August 2001 reflects that the Veteran was treated for upper gastrointestinal bleeding.  The examiner opined that the Veteran had alcoholic hepatitis, and there were no signs on physical examination of portal hypertension.  In November 2001, a VA clinician noted that the Veteran took vitamin pills for stomach upset, although the Veteran currently did not report indigestion or heartburn.

A medical records from January 2002 contains a blood pressure reading of 134/74.  Another January 2002 medical record indicates that the Veteran had a history of gastritis with alcohol.

Medical records reflect the following blood pressure readings:  in February 2002, 152/78, 149/88; in June 2002, 127/80; in August 2002 122/83; in March 2003, 138/84; in May 2003, 164/81, 142/77; in December 2003, 125/76; in April 2004, 138/89; in December 2004, 155/97; in January 2005, 135/86.

A VA treatment record from January 2005 reflects that the Veteran was treated for gastroesophageal reflux.

Medical records reflect the following blood pressure readings:  in February 2005, 138/88; in June 2005, 126/81; in November 2006, 122/84; in December 2006, 156/97, 114/69, 155/98; in January 2007, 138/80; in February 2007, 139/85, 144/88; in March 2007, 124/77, 137/92; in May 2007, 143/100, 159/103, 141/86, 137/83; in August 2007, 133/88.

A private examiner's note from January 2008 contains a diagnosis of hypertension.

On VA examination for hypertension in January 2008, the examiner noted that the Veteran's first diagnosis of record of hypertension was in January 2008.  The examiner recorded current blood pressure readings of 145/100, 140/100, and 140/100.  The examiner reviewed the claims file and noted the in-service blood pressure reading of 140/90.  After performing an examination, the examiner opined that the single reading of 140/90 from the service records was not enough for making a diagnosis of hypertension, especially on a patient who abused ethanol, which might cause an elevation of blood pressure.  The examiner explained that the post-service medical records did not show hypertension from 1997 to 2002, and hypertensive values began irregularly in 2003.  Based on those facts, the examiner opined that the Veteran had no early manifestations of hypertension in the military service or afterwards; his hypertension began in 2004.

On VA examination for gastroenteritis in January 2008, the examiner reviewed the records and found that the Veteran was treated once for acute gastroenteritis while on active duty and had no more complaints or treatments during the rest of his military career.  The examiner specifically noted that the Veteran's prior complaints were related to the lower gastrointestinal tract, and his current complaints were related to his upper gastrointestinal tract.  After performing an examination, the examiner opined that the Veteran's current upper gastrointestinal complaints were more related to his ethanol abuse with hepatitis and were not related to the acute gastroenteritis while he was on active duty.

A private treatment record from November 2008 contains a diagnosis of gastroesophageal reflux disease.

During his July 2011 Board hearing, the Veteran testified that he had hypertension while on active duty.  He said that he took over-the-counter medication for hypertension while he was on active duty.  He said that he was prescribed medication for his hypertension about three years prior to the hearing.  He made no comments regarding gastroenteritis.

Based on a review of the evidence, the Board finds that service connection is not warranted for either hypertension or for gastroenteritis.

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  His statements are competent regarding the Veteran's experiencing burning in his stomach, as those symptoms are readily identifiable through casual observation.  However, concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  In this case, the Board notes that while the Veteran presently asserts that he has had hypertension and gastroenteritis since his active duty, he indicated on his February 1977 Report of Medical History-dated after his claimed problems allegedly began-that he did not suffer from high blood pressure or indigestion.  As the Veteran's present assertions contradict what the Veteran himself indicated on this Report of Medical History completed after his claimed problems allegedly began, the Board finds his statements to not be credible.  The Board also notes that the service separation examination completed in February 1977 indicates that the Veteran had a normal vascular and genitourinary system when he left active duty.  

Additionally, the January 2008 VA examination reports provide competent, credible, and convincing evidence that the Veteran's current diagnoses of hypertension and gastroenteritis are not related to his active duty service.  Each of these reports was based on a review of the Veteran's in-service and post-service medical history in addition to current findings.  Each examiner opined that the given diagnoses were not related to the Veteran's service, and each gave an indication of an alternative etiology.  As these reports were created by trained medical professionals in the course of impartially reporting medical findings in the course of their duties, the Board finds that the January 2008 VA examination reports outweigh the Veteran's contentions that his hypertension and gastroenteritis are a result of his active service.

The evidence of record clearly establishes that the Veteran has hypertension and gastroenteritis, as reflected by the current diagnoses of record.  However, the record simply fails to establish that these disorders are medically related to any incident of service.  None of the medical records reflecting diagnoses of hypertension and gastroenteritis indicate that either of these disorders is at least as likely as not a result of the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  Without such a nexus, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

III.  Increased Rating Claim

A.  Law and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Recent changes to the rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)), and, hence, are applicable in this case.

Under the new criteria, DC 7801 provides that deep and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck and that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent rating, a deep and nonlinear scar covering an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating, a deep and nonlinear scar covering an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating, and a deep and nonlinear scar covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Note (1): A deep scar is one associated with underlying soft tissue damage. 

Under DC 7802, superficial and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.  Note (1): A superficial scar is one not associated with underlying soft tissue damage. 

Under DC 7804, five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar. 

Under DC 7805 any other scars, including linear scars, are to rated based on any disabling effect(s).  38 C.F.R. § 4.118 , DC 7801-7805 (effective October 23, 2008).

B.  Right Thigh Scar

The Veteran filed his claim for an increased disability rating for his right thigh scar in March 2009.

On VA examination in February 2010, the examiner commented that the Veteran's leg pains appeared to stem from degenerative joint disease and radiating pain from the lumbar spine; the examiner commented that the scar itself was not symptomatic.  The examiner remarked that the left thigh scar was 6 cm in length and 1 cm in width.  The texture of the skin was normal.  The examiner wrote that the scar was not tender and did not adhere to the underlying tissue.  He wrote that there was no frequent loss of covering of skin over the scar.  There was no elevation or depression on the surface contour of the scar.  He specified that the scar was superficial and not deep.  There was no area of induration or inflexibility of skin near the scar.  The examiner found no inflammation, edema, or keloid formation.  The color of the scar was normal compared to normal areas of skin.  The examiner opined that the scar caused no limitation of function or motion.  The examiner gave a diagnosis of superficial, uncomplicated laceration scar of the right thigh.

During the Veteran's July 2011 Board hearing, the Veteran aid that his right thigh would tingle and get shooting pains.  He said that his right thigh felt asleep.  He felt pulling and stabbing sensations.  He said that he could not sit up or squat at work due to his leg falling asleep or locking.

The Board finds that a higher 10 percent rating is not warranted because the scar on the Veteran's right thigh is not on the Veteran's face, head or neck, is not deep, does not for a cover an area of 144 square inches (929 sq. cm.); is not painful on examination; and does not cause limitation of function of the affected part.  Therefore the scar on the Veteran's right thigh does not warrant a compensable rating.

The Board has carefully considered the Veteran's complaints of pain, to include as expressed during his July 2011 Board hearing.  However, the symptoms which the Veteran described during his hearing were also considered by the February 2010 VA examiner, and the VA examiner attributed those symptoms to causes other than the service-connected scar.  While the Veteran is certainly competent to testify regarding symptoms he experiences, such as pain, he has not been shown to be competent regarding attribution of those symptoms to a particular cause.  As the February 2010 VA examiner has had the requisite medical training, the Board finds that the February 2010 VA examiner's opinion outweighs the opinion of the Veteran regarding the medical cause of the reported burning, pulling, numbness, and pain in his right leg.

The Board has also considered whether the disability at issue presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's right thigh scar.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


IV.  Conclusion

For all the foregoing reasons, the Board finds that the claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a left thigh disorder is denied.

Service connection for hypertension is denied.

Service connection for gastroenteritis is denied.

A compensable disability rating for a right thigh scar is denied.


REMAND

Concerning the claim for service connection for headaches, the Board notes that in March 2009, D.J.S., M.D., opined that the headaches that the Veteran experiences were related to a service connected injury.  Unfortunately, Dr. S. provided no specific information regarding the Veteran's in-service injury.  He also did not indicate if the Veteran had an actual headache disorder or merely experienced painful symptoms with no underlying medical diagnosis.  Additionally, the Board notes that during a February 2010 VA examination for the cervical spine, the examiner noted that the Veteran experienced headaches.  In light of the Veteran's documented history of headache symptoms, the Board finds that the Veteran should be afforded a VA examination to provide a diagnosis and etiology opinion for his headache symptoms.

Turning to the claims for service connection for an upper back disorder and for a disability rating in excess of 10 percent for a cervical spine disorder, the Board finds that they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  A private treatment record from June 2008 reflects that the Veteran felt numbness on the middle of his right hand which continued to his right elbow.  The Veteran additionally felt a tingling sensation.  Additionally, in January 2009, a private examiner wrote that the Veteran experienced a cervical radiating pain.  Both of these treatment records raise the possibility of neurological symptoms that could be associated with the service-connected cervical spine disorder.

The Veteran was afforded a VA examination for his cervical spine in February 2010.  However, this examination appears to be an orthopedic examination.  In light of the recorded symptoms of numbness and tingling, the Board finds that the Veteran should be afforded a VA neurological examination to provide a diagnosis and etiology opinion for his neurological symptoms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding treatment records.  It should also attempt to obtain any other pertinent records identified by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by (an) appropriate physician(s), at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's cervical spine.  The examiner should clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected cervical spine disability.  

Concerning any found neurological symptoms, the examiner should state whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

Additionally, the physician should clearly indicate whether the Veteran has a current headache disorder.  If so, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability was incurred in or aggravated by service.

If the examiner determines that it is not at least as likely as not that any present headache disorder was incurred in or aggravated by service, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated by any or all of the Veteran's service-connected disabilities, to include his cervical spine disorder.  If aggravation of the nonservice-connected disability by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician must consider and discuss the Veteran's service records as well as the post-service records, and the Veteran's assertions.

Orthopedic examination - The physician should conduct range of motion testing of the cervical spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intevertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

3.  The AMC/RO should undertake any other development it determines to be warranted.

4. Then, the AMC/RO should readjudicate the Veteran's claims for service connection for a headache disorder, service connection for an upper back disorder, and entitlement to an increased rating for a cervical back disability and TDIU based on a de novo review of the record.  The AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


